Title: Proclamation on Ratification of the Louisiana Purchase Treaty and Conventions, 21 October 1803
From: 
To: 


          
            
            
              21 Oct. 1803
            
          
          Whereas a certain Treaty and two several Conventions between the United States of America and the French Republic were concluded and signed by the Plenipotentiaries of the United States and the French Republic, duly and respectively authorised for that purpose, which Treaty and Conventions are, word for word, as follows: viz:
          [Text omitted.]
          And whereas the said Treaty and Conventions have been duly ratified and confirmed by me, on the one part, with the advice and consent of the Senate, and by the First Consul of the French Republic, on the other, and the said ratifications were duly exchanged at the City of Washington on the Twenty first day of this present month of October:
          Now therefore to the end, that the said Treaty and Conventions may be observed and performed with good faith on the part of the United States, I have ordered the premises to be made public, and I do hereby enjoin and require all persons bearing office, civil or military, within the United States, and all others, Citizens or Inhabitants thereof, or being within the same, faithfully to observe and fulfil the same Treaty and Conventions and every Clause and Article thereof.
          In testimony whereof, I have caused the seal of the United States to be affixed to these presents and signed the same with my hand.
          Given at the City of Washington in the year of our Lord one thousand eight hundred and three, and of the Sovereignty and Independence of the United States, the Twenty eighth.
          
            
              Th: Jefferson
            
          
        